UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53274 Farm Lands of Africa, Inc. (Exact name of registrant as specified in its charter) Nevada 83-0510954 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 401 Atlantic Suites, Europort, Gibraltar (Address of principal executive offices) + (Registrant’s telephone number, including area code) Farm Lands of Guinea, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was Required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨Yesx No As of May 10, 2012, there were outstanding 9,208,335shares of the registrant’s common stock, par value $.001. TABLE OF CONTENTS Page PART IFinancial Information Item 1. Financial Statements. 3 Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and September 30, 2011 4 Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and six months ended March 31, 2012 and 2011, and for the period from inception (August 9, 2010) to March 31, 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the six months ended March 31, 2012 and 2011, and for the period from inception (August 9, 2010) to March 31, 2012 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 4T. Controls and Procedures 20 PART IIOther Information Item 6. Exhibits. 21 Signatures 22 2 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL INFORMATION Farm Lands of Africa, Inc. (A Development Stage Company) Index to Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and September 30, 2011 4 Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and six months ended March 31, 2012, the threeand six months ended March 31, 2011, and the period from inception (August 9, 2010) to March 31, 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the six months ended March 31, 2012 and 2011, and the period from inception (August 9, 2010) to March 31, 2012 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7-15 3 FARM LANDS OF AFRICA, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, 2012 September 30, 2011 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - related parties Investments Prepayments Total current assets FIXED ASSETS Project development costs Property & equipment, net TOTAL ASSETS $ $ LIABILITIES AND EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable & accruals $ $ Accounts payable - related parties Derivative liability TOTAL LIABILITIES FARM LANDS OF GUINEA'S STOCKHOLDERS' EQUITY (DEFICIT) Common stock:$0.001 par value, 9,208,335 shares issued and outstanding at March 31, 2012, and at September 30, 2011 Additional paid in capital Deficit accumulated in development stage ) ) Accumulated other comprehensive income (loss) ) TOTAL FARM LANDS OF GUINEA'S STOCKHOLDERS' EQUITY (DEFICIT) Non controlling interests ) ) TOTAL EQUITY (DEFICIT) TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 FARM LANDS OF AFRICA, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) Inception (August 9, 2010) Three months ended Six months ended Three months ended Six months ended Through March 31, 2012 March 31, 2012 March 31, 2011 March 31, 2011 March 31, 2012 Revenues $
